DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 08/02/2021, responding to the final office action provided in rejection of claims 1-4, 7, 14-17 and 20-25. Claims 1, 14 and 21 have been amended. Claims 5-6, 8-13 and 18-19 have been canceled. Claims 1-4, 7, 14-17 and 20-25 are pending and are addressed in this office action.  New grounds of rejection are presented in view of the newly presented limitation(s).  


Examiner notes
(A). Drawings submitted on 05/21/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).

Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce.

Response to Arguments

Applicant's arguments filed on 08/02/2021, in particular page 7-9, have been fully considered but not persuasive for the following reasons: 

In response to applicant’s argument on page 7, in order to render a claim obvious, a combination of references must teach or suggest each and every claim limitation, examiner cited in previous final office action the relevant teachings of the Brockschmidt et al. (US 2020/0104102 A1) in view of NPL by Zimmermann et al. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the 
Although it is true that a prior art teaching away can be a convincing argument that a claimed invention would not have been obvious, in this case the prior art does not actually teach away from the examiner’s proposed combination. A teaching of one way to accomplish a goal, in this case reference both applying data associated with a first source code models to generate a new source code and identifying satisfying threshold, is not a teaching that there would be no other ways to accomplish the same goal. See,  MPEP 2123 and 2143.01(I).

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant argues as amended recites, in part, determining one or more confidence measures for the one or more identified changes, wherein the respective confidence measure for each respective identified change is determined based on a distance or similarity in latent space between the reference embedding that corresponds to the respective identified change and the new source code embedding." This feature is newly added, and the undersigned respectfully submits that it is neither taught nor suggested by the cited combination. (Remarks, page 7-8)


With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that in addition, the undersigned respectfully submits that the cited combination fails to teach or suggest various features of claim 1 prior to the amendments set forth above being entered. For example, it is asserted on pages 9-10 of the Office Action that "in response to a determination that the one or more changes correspond to reference embedding within a first radius of the new source code embedding in the latent space" is taught by paragraphs [0020], 0027, and [0031]-[0035] of Brockschmidt. It is conceded on page 10 that Brockschmidt fails to teach or suggest "in response to a determination that the one or more changes correspond to reference embeddings outside of the first radius of the new source code embedding in the latent space and inside of a second radius of the new source code embedding in the latent space." However, it is then asserted that Zimmermann teaches these features at section 6.5. In particular, the Examiner asserts that the "average precision is above 50%. This means that every 
	Applicant’s arguments have considered but argument related to first radius and second radius are not part of the claim limitations. Thus, applicant’s arguments are irrelevant and not persuasive. 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that the undersigned respectfully disagrees with this conclusory statement, 
particularly when Zimmermann makes no mention of embeddings whatsoever. The word "second" as used in Zimmermann is used to modify the word "recommendation." In other words, the cited portion of Zimmermann clearly meant to convey that every other recommendation of ROSE is correct, as would be the case with a 50% precision. The term "second" as used in Zimmerman has nothing to do with a "second radius," as was previously recited in claim 1. Nonetheless, without conceding the propriety of this rejection, and solely to advance prosecution towards allowance, the claims are amended as set forth above to further distinguish from the cited combination. (Remarks, page 8)
	Examiner notes again that Applicant’s arguments related to the second radius are not part of the claim limitations. Thus, applicant’s arguments are irrelevant and not persuasive. 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that For example, claim 1 is amended to recite, "determining whether the one or 
	Examiner respectfully disagrees. Newly added limitation NPL discloses. NPL cites at section 6.2, page 7: Precision vs. Recall: Figure 4 that confidence measures satisfy a threshold when threshold is above 80%, as cited in this office action. 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that second, even assuming arguendo that the cited portions of Brockschmidt teach "in response to a determination that the one or more changes correspond to reference embeddings within a first radius of the new source code embedding in the latent space," and that the cited portions of Zimmermann teach "in response to a determination that the one or more changes correspond to reference embeddings outside of the first radius of the new source code embedding in the latent space and inside of a second radius of the new source code embedding in the latent space," the undersigned respectfully submits that a person of ordinary skill in the art would have been motivated to combine the references as asserted in the Office Action to teach this newly-recited feature of claim 1. (Remarks, page 9)
Examiner notes again that Applicant’s arguments related to the second radius are not part of the claim limitations. Thus, applicant’s arguments are irrelevant and not persuasive.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that neither reference teaches comparing, to the same threshold, confidence measures that are determined based on distances or similarities in latent space between reference embeddings and a new source code embedding. (Remarks, page 9)
	Examiner respectfully disagrees. As alluded in the above that NPL discloses the confidence based on identified change which precision goes to above 80% Based on the confidence in that threshold should be accomplished in confidence [see, NPL at section 6.2, page 7: Precision vs. Recall: Further, at section 6.4, page 7: Result: Navigation though Source code: Further 6.5 (page 7). Results: Error Prevention:] that the update that change is similar to modification / change based precision result, Further, see figure 2 [page 6], table 2 [page 8], as cited in this office action. 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that to underscore this distinction further, claim 1 is further amended to recite the following: in response to a determination that the one or more confidence  measures satisfy the threshold, automatically effecting the one or more  changes in the first version source code snippet; and in response to a determination that the one or more confidence measures fail to satisfy the threshold, generating output to be rendered on one or more computing devices, wherein the output, when rendered, recommends that one or more of the changes be considered for the first version source code snippet. (Remarks, page 9)
	Applicant’s arguments have been considered but moot in view of new ground rejection. NPL discloses in response to a determination that the one more confidence 
Section 6.5. Result: Error Prevention), as cited in this office action. Applicant’s argument have been considered but not persuasive. 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 14-17 and 20-25 are rejected under 35 U.S.C. 103 as being obvious over Brockschmidt et al. (US 2020/0104102 A1) in view of NPL by 

As to claim 1, Brockschmidt discloses a method implemented using one or more processors, comprising: 
applying data associated with a first version source code snippet as input across one or more machine learning models to generate a new source code  (pars. 0025-0026, A change representation which indicates the desired change is either sent from the end user device to the content editor, or is obtained from the change representation store 102. The content editor 100 computes an updated version of the text document by inputting a representation of the first version of the text document and the change representation into the neural network. The representation of the first version of the text document includes data from the text document and metadata such as paragraph length, ratio of adjectives to nouns, number of semi-colons or other metadata. The updated version of the text document is stored, suggested to the user, or used to replace the first version of the text document. In an example, the updated version of a text document is presented to a user at a user interface and the user is able to make a selection to input the updated version of the text document to an end user computing device or other computing device. As a result the end user has less complexity and manual input to edit the text document. A user of a laptop computer who is trying to write software is able to significantly reduce the burden of manually typing code into the keyboard because the editing tool is able to edit code automatically according to change representations. When a programmer writes a code snippet, the content editor computes a representation of the code snippet such as a syntax tree, or a graph formed from the syntax tree according to metadata about the execution flow of the code snippet. Note: electronic storage of documents is the ability to edit them. With the widespread deployment of version control systems, these edits are a source of data which can be exploited in machine learning, see par. 0020) embedding in a latent space (par. 0032, a neural network in the content editor 100 takes as input an individual pair of content items from the database 200 and computes a prediction which is a change representation. The neural network computes a change representation for each of the pairs in the database 200 and this gives a plurality of change representations 202. The change representations are clustered [i.e. compressed – latent space] by an unsupervised clustering process 204 such as k-means or any other clustering process. Thus a plurality of clusters 206 are computed, each cluster comprising change representations which are close together in the multi-dimensional change representation space. Note: The latent space represent in clustered form/pattern); 
identifying one or more reference embeddings in the latent space based on one or more distances or similarities between the one or more reference embeddings and the new source code embedding in the latent space (par. 0026, the looked up change [i.e. reference] representations are suggested [i.e. identified] to the programmer and/or one of the looked up change representations is selected and input to the trained neural network with the representation of the code snippet. The neural network then computes a predicted code snippet which is a predicted second version of the code snippet after having the change of the change representation applied. The predicted code snippet is then presented to the user at a graphical user interface or other user interface so that the programmer can input the predicted code snippet to the computing device; Further see, pars. 0045, 0066-0067, 0073-0077), wherein each of the one or more reference embeddings is generated by applying data indicative of a change made to a reference first version source code snippet to yield a reference second version source code snippet, as input across one or more of the machine learning models (par. 0031, FIG. 2B a database 200 of pairs of content item versions is available. Each pair of content item versions has a first version of a content item and a "ground truth" second version of the content item which has been observed after editing of the first version of the content item. For example, where the content items are emails, the first version is an email which has been automatically generated by a computer and the second version is the same email, after it has been edited by a particular person. Note: electronic storage of documents is the ability to edit them. With the widespread deployment of version control systems, these edits are a source of data which can be exploited in machine learning, see par. 0020); and 
based on the identified one or more reference embeddings, identifying one or more changes to be made to the first version source code snippet to create a second version source code snippet (par. 0040, which is expressed in words as, a generator function taking as arguments a first version of a content item [i.e. reference], and a vector of the change representation for the change from the first version of the content item to a second version of the content item, computes [i.e. create] a second version of the content item. The symbol g is a function which is implemented by the neural network decoder 306 of FIG. 3. The symbol f is a function which is implemented by the neural network encoder 300 of FIG. 3. Further, see pars. 0026, 0099, and 0107-0108);
Brockschmidt does not explicitly disclose determining one or more confidence measures for the one or more identified changes wherein the respective confidence measure for each respective identified change is determined based on the similarity in latent space between the reference embedding that corresponds to the respective identified change and the new source code embedding determining whether the one or more confidence measures satisfy a threshold and fail to satisfy threshold.  
However, NPL discloses determining one or more confidence measures for the one or more identified changes wherein the respective confidence measure for each respective identified change is determined based on the similarity in latent space between the reference embedding that corresponds to the respective identified change and the new source code embedding (NPL at section 6.2, page 7: Precision vs. Recall: Figure 4 also shows that increasing the support threshold also increases the precision, but decreases the recall as ROSE gets more cautious. However, using the highest possible thresholds does not always yield the best precision and recall values: If we increase the conﬁdence thresh-old above 0.80, both precision and recall decrease. Furthermore, Figure 4 shows that high support and conﬁdence thresholds are required for a high precision. Further, at section 6.4, page 7: Result: Navigation though Source code: We repeated the experiment from Section 6.2 for all eight projects with a support threshold of 1 and a conﬁdence threshold of 0.1—such that for navigation, the user gets several recommendations. The results are shown in Table 2 on the next page (column Navigation). For these settings the average recall is 15%, the average precision is 26%; these values are also found for ECLIPSE (Section 6.2). The average likelihood L3 of the three topmost suggestions predicting a correct location is 64%. Further 6.5 (page 7). Results: Error Prevention: ROSE’s credibility, ROSE is set up to issue warnings only if the high conﬁdence threshold of 0.9 is exceeded. Still, we wanted to get as many missing entities as possible, resulting in a support threshold of 3. The results are shown in Table 2. Examiner Note: the confidence based on identified change which precision goes to above 80% Based on the confidence in that threshold should be accomplished in confidence that the update that change is similar to modification / change based precision result, see figure 2 [page 6], table 2 [page 8]); 
determining whether the one or more confidence measures satisfy a threshold (NPL at section 6.2, page 7: Precision vs. Recall: Figure 4 also shows that increasing the support threshold also increases the precision, but decreases the recall as ROSE gets more cautious. However, using the highest possible thresholds does not always yield the best precision and recall values: If we increase the conﬁdence thresh-old above 0.80, both precision and recall decrease. Furthermore, Figure 4 shows that high support and conﬁdence thresholds are required for a high precision. Examiner Note: confidence measures satisfy a threshold when threshold is above 80%);
in response to a determination that the one more confidence measure satisfy the threshold automatically effecting the one or more changes in the first version source code snippet (NPL at section 6.2, page 7: Precision vs. Recall: Figure 4 also shows that increasing the support threshold also increases the precision, but decreases the recall as ROSE gets more cautious. However, using the highest possible thresholds does not always yield the best precision and recall values: If we increase the conﬁdence thresh-old above 0.80, both precision and recall decrease. Furthermore, Figure 4 shows that high support and conﬁdence thresholds are required for a high precision. Examiner Note: court held hearing regarding automatic a manual activity [(In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)]. Automatic and manual activity did not distinguish over the prior art, see MPEP 2144.04 section III); and 
in response to a determination that the one or more confidence measures fail to satisfy the threshold (Section 6.1-6.2 Precision setup – Precision vs. Recall: Macro-evaluation simply takes the mean value of the precision-recall pairs. … • The recall of 0.15 states that ROSE’s suggestion correctly included 15% of all changes that were actually carried out in the given transaction. The precision of 0.26 means that 26% of all recommendations were correct—every fourth suggested change was actually carried out (and thus predicted correctly by ROSE). The programmer has to check about four suggestions in order to ﬁnd a correct one.
  
    PNG
    media_image1.png
    228
    330
    media_image1.png
    Greyscale

... We repeated the experiment from Section 6.2 for all eight projects with a support threshold of 1 and a conﬁdence threshold of 0.1 [i.e. fail to satisfy threshold) — such that for navigation, the user gets several recommendations. The results are shown in Table 2 on the next page (column Navigation). For these settings the average recall is 15%,), generating output to be rendered on one or more computing devices, wherein the output, when rendered, recommends that one or more of the changes be considered for the first version source code snippet (Section 6.5. Result: Error Prevention, Besides supporting navigation, ROSE should also prevent errors. The scenario is that when a user decides to commit all her changes to the version archive, ROSE checks if there are related changes that have not been changed. If there are, it issues a pop-up [i.e. generate output] window with a warning; it also suggests [i.e. recommends] one or more “missing” entities that should be considered. We wanted to determine in how many cases ROSE could predict such a missing entity. For this purpose, we took each transaction, left out one entity and checked if ROSE could predict the missing entity. In other words, the query was the complete transaction without the missing entity. So, for

    PNG
    media_image2.png
    89
    428
    media_image2.png
    Greyscale

As too many false warnings might undermine ROSE’s credibility, ROSE is set up to issue warnings only if the high conﬁdence threshold of 0.9 is exceeded. Still, we wanted to get as many missing entities as possible, resulting in a support threshold of 3. The result as show in Table 2 (column Prevention): 
The average recall is about 4%. This means that in only one out of 25 queries (in GCC: every 5th query), ROSE correctly predicted the missing entity.
The average precision is above 50%. This means that every second recommendation of ROSE is correct, or: If a warning occurs, and ROSE recommends further entities, the user on average has to check only one false recommendation before getting to the correct one.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Brockschmidt to include determining one or more confidence measures for the one or more identified changes wherein the respective confidence measure for each respective identified change is determined based on the similarity in latent space between the reference embedding that corresponds to the respective identified change and the new source code embedding determining whether the one or more confidence measures satisfy a threshold and fail to satisfy threshold, as disclosed by NPL, because such inclusion will enhance suggestion and prediction likely changes and prevent errors,  (see NPL section Introduction and  section 6.5 – Error Prevention).

As to claim 2, Brockschmidt discloses the method wherein the data associated with the first version source code snippet comprises an abstract syntax tree ("AST") generated from the first version source code snippet (par. 0037, two different types of extra edges are added to the syntax tree. A first type of extra edge is a syntactic edge, and a second type of extra edge is a semantic edge. Syntactic edges include next token edges and child edges that are used to represent the abstract syntax tree of the code snippet. Further, see par. 0035, 0043-0044 and 0047).

As to claim 3, Brockschmidt discloses the method wherein one or more of the machine learning models comprises a graph neural network ("GNN") (par. 0021, the technology described herein gives improved functioning of a computing-device since edits to content items are predicted and a user is able to input predicted edits to the computing device which saves burden of user input and gives an improved human to machine interaction. The technology uses neural networks which are trained to predict edits to content items).

As to claim 4, Brockschmidt discloses the method wherein the one or more changes are identified based on one or more lookup tables associated with the one or more reference embeddings (Figs. 2A, 2B, par. 0033, the content editor 100 [i.e. lookup table] uses the clusters to compute a change representation to apply to content item 112. A cluster is selected based on properties [i.e. reference] of the content item 112 and clusters 206 (e.g. the content editor may be designed to select the most common cluster of changes) The content editor 100 then suggests to a user applying the change representation of the selected cluster. In another example, characteristics of the pairs in a cluster are computed and rules are automatically generated which say things like, if a content item exhibits the characteristics of a specified cluster, then automatically apply the change representation of the specified cluster. In another example, types of change are identified which correspond to the change representations of the clusters, and the types of change are offered to users in a menu of editing options provided by the content editor, or are used to automatically extract rules. Further, see pars. 0026 and 0092).

However, Brockschmidt at paragraph 0033 teaches well-known a change representation to apply to content. A cluster is selected based on properties method to those of ordinary skill in the art and that it would be obvious to those of ordinary skill in the art that in order to identify reference based on lookup table.

As to claim 7, Brockschmidt discloses the method wherein the first version source code snippet comprises a source code file (par. 0031, FIG. 2B a database 200 of pairs of content item versions is available. Each pair of content item versions has a first version of a content item and a "ground truth" second version of the content item which has been observed after editing of the first version of the content item. For example, where the content items are emails, the first version is an email which has been automatically generated by a computer and the second version is the same email, after it has been edited by a particular person. For example, where the content items are code snippets, the first version is a code snippet which has been written by a person and the second version is the same code snippet after it has been edited to conform with a specified set of code design requirements).

As to claim 14, (a system claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above. 

As to claim 15, (the system claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above. 

As to claim 16, (the system claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above. 

As to claim 17, (the system claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the system claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above. 

As to claim 21, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above. 

As to claim 22, (the medium claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above. 

As to claim 23, (the medium claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above. 
As to claim 24, (the medium claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 25, (the medium claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199